Watts, J. Com. App.
— This is a direct proceeding to vacate and annul a judgment of partition, on the ground that it was obtained *48by fraud. In the court below exceptions were sustained to the petition and trial amendment, and the cause was dismissed.
The objections as presented by the exceptions were these: That the suit was brought more than two years after the judgment was rendered, and hence came too late; that appellants did not sufficiently show but that by reasonable diligence they might have discovered the fraud prior to the rendition of the judgment, or at least long before the time they claimed to have discovered the same; and that a portion of the appellants had knowledge of such facts as put them upon inquiry before the rendition of the judgment sought to be annulled.
This proceeding is in the nature of a bill of review to vacate a judgment rendered upon service by publication, and, in analogy to the statute regulating that proceeding, must generally be instituted within two years from the rendition of the judgment. Weaver v. Shaw, 5 Tex., 286.
But certain reasons are alleged in the petition, by which the delay in bringing the suit is sought to be excused. It is alleged that certain of the appellants who were parties to the partition suit were minors, and were represented by guardian ad litem, and were still minors at the institution of this suit; and others were then and still are laboring under the disability of coverture. Also that the plaintiff in the partition suit, who was the father.and grandfather of appellants, studiously and purposely concealed from them any knowledge of the frauds complained about in this case. While in the trial amendment it is alleged that, pending the partition suit, two of the appellants, who were then adults, obtained knowledge of facts that put them upon inquiry; that they called upon the plaintiff, their father, who, by his representations, satisfied them to the contrary,' and therefore they made no defense to that suit.
Appellee claims that the disability of non-age and coverture does not exempt such parties from the rule that the suit must be brought within two years after the judgment was rendered.
It is in effect provided by art. 3222 of the Revised Statutes that if a person entitled to bring any action, not mentioned in chapter 1 of the title on limitations, is laboring under disability, then the time during that disability shall not be deemed a portion of the time limited for the commencement of the action.
This article appears to be sufficiently comprehensive to embrace all actions not mentioned in the chapter to which reference is therein made.
If a judgment is rendered upon service by publication, when the *49defendant neither appeared in person nor by an attorney of his own selection, then the bill of review, or, rather, petition for a new trial, is required by statute to be filed within two years from the rendition of the judgment. R. S., art. 1373.
That provision of the statute does not contain any saving clause in favor of persons laboring under disability, as did the former statute upon that subject.
But evidently the general provision contained in the title on limitations, and mentioned above, was intended to apply to all actions not mentioned in the first chapter of that title, and the purpose of that provision was to obviate the necessity of incorporating that saving clause in each and every proceeding or action provided for.
It is well settled that in courts of equity an actual fraud, concealed by one of the parties, will suspend the operation of the statute of limitation as to the other party until he discovers the fraud, or until by the use of reasonable diligence he might have discovered the same. Angell on Limitations, sec. 183, etc.
In Smith v. Fly, 24 Tex., 345, it was said to be an open question in this state as to whether a concealed fraud was an exception to the running of the statute. But it is now fully established by adjudicated cases that a concealed fraud, which has worked an injury to another, will prevent the running of the statute in favor of the party who perpetrated the fraud until discovered, or by the use of reasonable diligence it ought to have been discovered. Munson v. Hallowell, 26 Tex., 486; Ripley v. Withee, 27 Tex., 14; Anding v. Perkins, 29 Tex., 354; Bremond v. McLean, 45 Tex., 11; Alston v. Richardson, 51 Tex., 1.
Here the facts constituting the fraud, its concealment, as well as the fact of its discovery, and failure sooner to do so, are all circumstantially and specifically alleged in the petition. And as a matter of pleading, notwithstanding such delays will be closely scrutinized, these allegations are legally sufficient to entitle the appellants to a hearing upon the merits.
However, it is claimed that the allegations in the trial amendment-show that two of the appellants had sufficient knowledge of the-existence of the deed to have led to the discovery of the fraud complained about, by the use of reasonable diligence, long before they claimed to have discovered the same. But when that information' was obtained it is alleged that they promptly prosecuted the inquiry by calling upon their father, who, it was claimed, had made* the deed, and the only person likely to know anything about the-matter, and he informed them that he had prepared and signed the *50deed, but that it was never delivered, utterly worthless, and had been destrojmd. They relied upon these statements, and did not prosecute the inquiry any further. Under the facts and circumstances alleged appellants must be considered as having used due diligence in this particular. They had exhausted the inquiry, and occupied the same,position as if they never had knowledge of the facts that led to it. Henderson v. Pilgrim, 22 Tex., 471; Wade on the Law of Notice, sec. 34.
Our conclusion is that the court erred in sustaining the exceptions to the petition and dismissing the case, and for which the judgment ought to be reversed and the cause remanded.
Reversed and remanded.
[Opinion adopted February 5, 1884.]